Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1,3-5,7-16,18,20,22 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art does not teach
“after performing the hybrid bonding, performing n-side processing from a direction adjacent to a surface of the n-side semiconductor layer that is opposite to the active light emitting layer, wherein the n-side processing modifies a structure or composition of at least one of the n-side semiconductor layer, the active light emitting layer, or the p-side semiconductor layer” (claim 1);
“performing second processing…wherein the second processing comprises at least one of ion implantation or quantum well intermixing of the semiconductor layer stack…; and after aligning the first component with the second component but before performing the second processing, bonding the first component to the second component by: Attorney Docket No: FACTP070BUS/P100123US02 4Application No.: 16/863,576performing a dielectric bond between the first dielectric material and a second dielectric material of the second component, and subsequently performing metal bonding of the first contacts with the second contacts through annealing” (claim 13).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899